In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00064-CV




               IN RE MISTY STUTSMAN




             Original Mandamus Proceeding




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION

        In this original proceeding, Misty Stutsman has filed a petition for writ of mandamus

requesting this Court to compel the trial court to vacate its order granting real party in interest

Cameron J. Peoples’s motion to sever. We conclude that Stutsman’s petition is not authenticated

as required by the Texas Rules of Appellate Procedure. As a result, we deny Stutsman’s request

for relief.

        Rule 52.3(j) of the Texas Rules of Appellate Procedure provides, “The person filing the

petition must certify that he or she has reviewed the petition and concluded that every factual

statement in the petition is supported by competent evidence included in the appendix or record.”

TEX. R. APP. P. 52.3(j). Counsel’s certification attached to Stutsman’s petition provides, “I

hereby certify that all factual statements made by me in the Petition for Writ of Mandamus are

true and correct.” Because Stutsman has failed to comply with the requirement of Rule 52.3(j) of

the Texas Rules of Appellate Procedure by certifying that the factual statements contained in the

petition are supported by competent evidence included in the appendix or record, the certification

is defective. See In re Butler, 270 S.W.3d 757, 758 (Tex. App.—Dallas 2008, orig. proceeding);

see also In re Jimenez, No. 14-20-00387-CV, 2020 WL 3527550, at *1 (Tex. App.—Houston

[14th Dist.] June 30, 2020, orig. proceeding) (mem. op.); In re Williams, No. 05-20-00403-CV,

2020 WL 2510192, at *1 (Tex. App.—Dallas May 15, 2020, orig. proceeding) (mem. op.); In re

Norman, No. 01-10-00915-CV, 2011 WL 286159, at *1 (Tex. App.—Houston [1st Dist.] Jan. 27,

2011, orig. proceeding) (mem. op.).




                                                2
       Because we conclude that Stutsman’s petition is not authenticated as required by Rule

52.3(j) of the Texas Rules of Appellate Procedure, we deny the petition for writ of mandamus.



                                            Josh R. Morriss, III
                                            Chief Justice

Date Submitted:       September 17, 2020
Date Decided:         September 18, 2020




                                               3